The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2015/0055910 A1) in view of Jiang et al (US 2017/0255079 A1).
Regarding claim 1, Liang discloses (Figs. 1, 2, and 8; para. 0016 – 0019 and 0025 – 0029) an optical-phase waveguide modulator comprising (with reference to Fig. 2): 
a first optical waveguide base layer 106 that can comprise a first-type doping (“the anode 106 may comprise positively-doped silicon” at para. 0019); 
an insulating layer 118 disposed over at least a portion of the first optical waveguide base layer 106 (“A thin dielectric 118 is formed between the cathode 104 and the anode 106” at para. 0018); 
a semiconductor material layer 104 disposed over the insulating layer 118 (“The cathode 104 may comprise negatively-doped silicon” at para. 0019), wherein overlapping portions of the first optical waveguide base layer 106, the insulating layer 118, and the semiconductor material layer 104 form a first optical waveguide 102 (as seen in Fig. 2; “The optical modulator includes an optical waveguide 102, a cathode 104 comprising a first material and formed in the optical waveguide 102, and an anode 106 comprising a second material dissimilar from the first material and formed in the optical waveguide 102” at para. 0016); and 
a plurality of metal contacts 120,122 disposed in contact with the semiconductor material layer 104 and the first optical waveguide base layer 106 to receive one or more first biasing voltages to operate the first optical waveguide 102 in an accumulation mode (“An electrode 120 is on the cathode 104 and an electrode 122 is on the anode 106. When a voltage is applied between the electrodes, carrier accumulation, depletion or inversion can occurs around dielectric 120. Because capacitor region overlaps with the optical waveguide, carrier concentration change leads to changes in waveguide modal refractive index and propagation loss” at para. 0019; “The MOS capacitor can operate in accumulation, depletion or inversion mode. As discussed above, one or both of an AC voltage for signal modulator and a DC voltage can be applied between anode and cathode, causing a thin charge layer to accumulate, deplete, or invert on both sides of the dielectric” at para. 0029, emphasis added).  
Liang considers that the disclosed optical-phase waveguide modulator can be used., as a drop-in element, in a variety of optical waveguide devices, including a Mach-Zehnder modulator (shown in Fig. 4 and comprising an optical modulator in Figs. 1 and 2 in at least one of interferometer arms 402,404; para. 0021) and a ring resonator waveguide modulator (Fig. 5; para. 0002). While Liang does not exemplify a variety of other suitable/workable optical waveguide modulator layouts/architectures, such as a directional coupler modulator, they are well known in the art. For example, Jiang discloses (Figs. 1, 2, and 8; Abstract; para. 0025 – 0031 and 0040) a directional coupler modulator 10 whose splitting ratio is controlled/tuned by an applied voltage so that light intensity is modulated at the outputs of two optical waveguides 12,14 that form the directional coupler modulator 10. Each optical waveguide 12,14 comprises a doped semiconductor region that provides a phase modulation, has a P-I-N structure (para. 0026) which is the same type as in Liang, and operates by the same general principle of phase modulation (“Forward or reversed bias-induced free carrier injection or depletion of the doped PIN junction 16 provides the controllable variability in the refractive index and absorption …. In other words, the refractive index is responsive to changes in the applied bias voltage” at para. 0026, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the phase modulator in Liang can be used, as a drop-in element and in tandem with another phase modulator of the same layered structure, to form a directional coupler modulator, as a suitable/workable modulator architecture/layout expressly taught and explicitly illustrated by Jiang. Furthermore, such directional coupler modulator can be incorporated into a Mach-Zehnder modulator (shown in Fig. 8 of Jiang and comprising two directional coupler modulators 10, each of them having the structure in Fig. 1) and improve/increase it extinction (off/on) ratio (“This system can be used for coupling ratio compensation for a Mach-Zehnder Interferometer (MZI) switch to realize higher extinction ratios” at para. 0040 of Jiang) compared to a conventional Mach-Zehnder (with fixed splitting ratios). 
The Liang – Jiang combination considers an electrically-tunable optical coupler (directional coupler) comprising two optical waveguides (a first optical waveguide and a second optical waveguide), each waveguide having a layered structure in Fig. 2 of Liang and meeting the corresponding recited limitations. The optical coupler is electrically-tunable by a plurality of metal contacts disposed in contact with the semiconductor material layer and at least one of the first optical waveguide base layer and the second optical waveguide base layer to receive one or more first biasing voltages to operate one of the first optical waveguide and the second optical waveguide in an accumulation mode.  
In light of the foregoing analysis, the Liang – Jiang combination teaches expressly or renders obvious all of the recited limitations.
Additionally, the teachings of Liang (a particular layered structure of a phase modulator that enables high modulation efficiency and is CMOS compatible; para. 0015) can be applied to modify the optical coupler of Jiang and provide an alternative ground of rejections. 
Regarding claim 2, the Liang – Jiang combination considers that the first optical waveguide base layer and the second first optical waveguide base layer are disposed at a first predefined gap from each other over a first length (a smaller gap over an optically coupled region 16 in Fig.s 1 and 8; para. 0002) and at a second predefined gap from each other over a second length (a wider gap outside the region of optical coupling to suppress it).  
Regarding claims 3 – 5, Liang discloses the semiconductor material layer 104 comprises a second-type doping (“The cathode 104 may comprise negatively-doped silicon” at para. 0019). The first-type doping can n-type (or p-type) doping and the second-type doping is complementary to the first-type doping and can be p-type (or n-type) doping (para. 0019).  
Regarding claim 6, Liang discloses (Fig. 2) that the plurality of metal contacts 120,122 comprises: 
a first metal contact 122 disposed in contact with the first optical waveguide base layer 122; and 
a second metal contact 120 disposed in contact with the semiconductor material layer 104.  
Regarding claim 7, the Liang – Jiang combination considers that the first optical waveguide is operated in the accumulation mode by applying the one or more first biasing voltages to the first metal contact 122 and the second metal contact 120 such that free charge carriers are accumulated in the first optical waveguide (“An electrode 120 is on the cathode 104 and an electrode 122 is on the anode 106. When a voltage is applied between the electrodes, carrier accumulation, depletion or inversion can occurs around dielectric 120. Because capacitor region overlaps with the optical waveguide, carrier concentration change leads to changes in waveguide modal refractive index and propagation loss” at para. 0019; “The MOS capacitor can operate in accumulation, depletion or inversion mode. As discussed above, one or both of an AC voltage for signal modulator and a DC voltage can be applied between anode and cathode, causing a thin charge layer to accumulate, deplete, or invert on both sides of the dielectric” at para. 0029 of Liang, emphasis added;  “Forward or reversed bias-induced free carrier injection or depletion of the doped PIN junction 16 provides the controllable variability in the refractive index and absorption …. In other words, the refractive index is responsive to changes in the applied bias voltage” at para. 0026 of Jiang, emphasis added).

Claims 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Jiang, and further in view of Kissa et al (US 2007/0201784 A1).
Regarding claim 8, the Liang – Jiang combination considers an optical coupler whose splitting ratio is electrically tunable by applying a voltage, via one pair of electrical contacts, to only one of the two (optically coupled) waveguides making up the coupler. The Liang – Jiang combination does not expressly teach that each waveguide can be independently phase modulated by using a corresponding pair of electrical contacts (for a total of four contacts). However, Kissa discloses (Figs. 2, 4, and 5; para. 0048 – 0052) a directional coupler 30 that comprises a pair of optically coupled waveguides 32,34. Kissa expressly teaches that the splitting ratio of the directional coupler 30 is electrically tunable by phase modulating each waveguide (32 and 34) by using a corresponding pair of electrical contacts (36A,38A and 36B,38B respectively) and achieving a push-pull operation (Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the directional coupler of the Liang – Jiang combination ca be modified, according to the teachings of Kissa, to comprise two pairs of electrical contacts in order to operate in a push-pull configuration. The motivation for a push-pull configuration is that it improved modulation efficiency (“Signal electrodes driven in push pull configuration advantageously use this operating point to achieve significant reduction in operating voltages for switching to maximum or minimum transmission” in the Abstract of Kissa). 
The Liang – Jiang – Kissa combination renders obvious that the push-pull configuration can be achieved by EITHER using opposite polarities of voltages applied to the two pairs of electrical contacts OR by reversing doping polarities of the layers in the first waveguide relative to those in the second waveguide. In the latter choice, the first optical waveguide base layer comprises the first-type doping; the second optical waveguide base layer comprises a second-type doping; and the semiconductor material layer comprises:
a first portion comprising the second-type doping disposed over the first optical waveguide base layer; and a second portion (with the opposite doping polarity) comprising the first-type doping disposed over the second optical waveguide base layer.  
In light of the foregoing analysis, the Liang – Jiang – Kissa combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 9 – 15, the Liang – Jiang – Kissa combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1 – 8 and with a straight-forward/self-explanatory mapping of the recited elements on parts of the optical coupler of the Liang – Jiang – Kissa combination. In particular, the plurality of metal contacts comprises four contact for a push-pull configuration (according to the teachings of Kissa): 
a first metal contact disposed in contact with the first optical waveguide base layer; 
a second metal contact disposed in contact with the first portion of the semiconductor material layer; 
a third metal contact disposed in contact with the second portion of the semiconductor material layer; and 
a fourth metal contact disposed in contact with the second optical waveguide base layer.  
One of the two waveguides is operated in a depletion mode and the other waveguide in an accumulation mode (push-pull operation). 
Regarding claims 16 – 20, the teachings of Liang, Jiang, and Kissa combine (see the arguments and motivation for combining as applied to claims 1 and 8 above) to teach expressly or render obvious all of the recited limitations of the optical coupler and a corresponding method of operating thereof, as detailed above for claims 1 – 15 with a straight-forward/self-explanatory mapping of the recited elements on parts of the optical coupler of the Liang – Jiang – Kissa combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0081389 A1
US 5,004,447
US 5,066,086
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896